UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-2026


In re: TINDRICK ZEIGLER,

                     Petitioner.



                 On Petition for Writ of Mandamus. (5:17-hc-02044-FL)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Tindrick Zeigler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tindrick Zeigler petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his petition for habeas corpus under 28 U.S.C. § 2241 (2012).

He seeks an order from this court directing the district court to act. Our review of the

district court’s docket reveals that the district court denied relief on Zeigler’s petition on

September 23, 2019. Accordingly, because the district court has recently decided Zeigler’s

case, we deny the mandamus petition as moot and deny his motion to expedite. We grant

leave to proceed in forma pauperis. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        PETITION DENIED




                                              2